113-tS
                                         COURT OF CRIMINAL APPEALS
ORIGINAL
             C„*     -   AoVA                 APR 172015

                                         Abel Acosta, Clerk




 xecixxoxj    W     t^i^te-r^o/uAaH      'teuxetu'
                                    "           FILED m
                lOO. DMVOO^-CIL C°URT0FCRIMI^APPEALS
                                              APR 17 2015

                                           Abel Acosta, Clerk




                         v;




             LTto\L (LOo(br Ajo. tA&n^




              ^u^dSN^'"^^           VEb%tot< "?>* la\5



                     1>& I
CVftctfU^ "vdL C\D<?£UAaK tow ^£AU




(\tfof\Ai& <£xl"C^ ^-ckc^ Dec -r^rLkLv

^ta£b\ \\\ t. UcitoT, ^ ^ <fogA

          "^OA-LdLIA CiDOurl tl>(LliwiAjA.L TyLfcsfclijr (W>(UO£Hs Dt^ic£




(VtYO(L^£tfcrtL ^ATfc Ox) M$£A?l;
<^<r£\ "bA\)-i^ 'fc&i'OjfVM) - fX^i^AAA CjOKMaJU. to-s*x&X£t &TfofljJ£H



          1trtLtaxi<Cifc C^JakH CjOIsA^XL ttettiiLf Jtffb(l>/£te OfflL£




                                            ?M.
A




    ^CaI?
              LlSTV Or AuTtoofaKI^


 Ca^6<*




om* y_ aft* w^.oi ^,m [f6littte,wil




                         ^fci *V
                         *3\AT€w£Arr o? <Trt£ Cm&




   C\QQ"QJlMK VDAb IXi^lO^ "Voft-^We D£v6M££. Ov;'XU_£CaM_ ^A<br£<L
^•^v^ATfO(if >OL ll^e^m^K. ~\\&> tX*t s^^=, -til^ "k&tx\£ A

^OLAAif MQ€ALW ^T^ ^<* D^ ffcl^^ M^^ '
u^vX <L^^ A ^«tv^ oa) T^Wh ^lovS, (WWo




*>«- Ad cut Am, ma* So tu« -u«**i, ^ ^ ^an ^
j\*Ew& DOAU.V. T*6te^ MO 6,****. 1\UK AfccuAVT %>«L ^AUl£fi




 (W^ft^/vrfb To TiA-lfe CtejL,



                                   %-vS
                           1>(LM£(L voL ftjeuifii


JLii   (iQKidLMSioO ^QtelAKrf ^Clftik "T\XA* "TWfc ^QjDPtfL Q_£u3££

4a>r\D0Va   be twLMffiGQ, ^?0i)0£<V- "^fcb£0r«&>r VJACAT^D, fWD A



V>N**Hl, "Dot -^CLocj&fe, HdCAilV^ f^c&JkNl^ATv ^oVL fed£^ .




   A_k\^ °3|^\\S            __^                ^ Loil^o i/ft/^s ?aA;Uc)




                                  ?(AVo
,JI




                              COURT OF CRIMINAL APPEALS OF TEXAS
                            APPLICATION FOR A WRIT OF HABEAS CORPUS
                        SEEKING RELIEF FROM FINAL FELONY CONVICTION
                      UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                                INSTRUCTIONS


       1.       You must use the complete form, which begins on the following page, to file an
                application for a writ of habeas corpus seeking relief from a final felony conviction
                under Article 11.07 of the Code of Criminal Procedure. (This form is not for death-
                penalty cases, probated sentences which have not been revoked, or misdemeanors.)

       2.       The district clerk of the county in which you were convicted will make this form
                available to you, on request, without charge.

       3.       You must file the entire writ application form, including those sections that do not
                apply to you. If any pages are missing from the form, or if the questions have been
                renumbered or omitted, your entire application may be dismissed as non-compliant.

      4.        You must make a separate application on a separate form for each judgment of
                conviction you seek relief from. Even if the judgments were entered in the same
                court on the same day, you must make a separate application for each one.

      5.        Answer every item that applies to you on theform. Do not attach any additional
                pages for any item.

      6.      You must include all grounds for relief on the application form as provided by the
            * instructions under item 17. You must also briefly summarize the facts ofyour claim
            \ on the application form as provided by the instructions under item 17. Each ground
               shall begin on a new page, and the recitation of the facts supporting the ground shall
               be no longer than the two pages provided for the claim in the form.

      7.       Legal citations and arguments may be made in a separate memorandum that
               complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,000
               words if computer-generated or 50 pages if not.

      8.       You must verify the application by signing either the Oath Before Notary Public or
               the Inmate's Declaration, which are at the end of this form on pages 11 and 12. You
               may be prosecuted and convicted for aggravated perjury ifyou make any false
               statement of a material fact in this application.

      9.       .When the application is fully completed, mail the original to the district clerk of the
               county of conviction. Keep a copyof the application for your records.
      10.      You must notify the district clerk ofthe county ofconviction ofany change in
               address after you have filed your application.




                                                                                           Rev. 01/14/14
  Case No.
  (The Clerk of the convictingcourt will fill this line in.)



 IN THE COURT OF CRIMINAL APPEALS OF TEXAS

          APPLICATION FOR A WRIT OF HABEAS CORPUS
          SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


 NAME     : \-OClANto \WtoE£> ^AftlVIA
 DATE OF BIRTH


 PLACE OF CONFINEMENT: ^Cv^CS - LaMH fcd^ Qtolx
 TDCJ-CID NUMBER: VcATLcA        SID NUMBER:
 (1)      This application concerns (check all that apply):

          •        a conviction                                •   parole

          •        a sentence                                  •   mandatory supervision

         •         time credit                                 M   out-of-time appeal or petition for
                                                                   discretionary review


(2)      What district court entered the judgment of the conviction you want relief from?
         (Include the court number and county.)




(3)      What was the case number in the trial court?




(4)      What was the name of the trial judge?




Revised: January 1. 2014                                 1
 (5)    Were you represented by counsel? If yes, provide the attorney's name:

         "5. \LHv£ VteQflgr

 (6)   What was the date that the judgment was entered?




(7)    For what offense were you convicted and what was the sentence?




(8)    If you were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?



                K)V&


(9)    What was the plea you entered? (Check one.)

       D guilty-open plea           • guilty-plea bargain
       M not guilty                 •   nolo contenderelno contest

       If you entered different pleas to counts in a multi-count indictment, please explain:




(10)   What kind of trial did you have?

       • no jury                           • jury for guilt and punishment
              jury for
            (Miury fo    guilt, judge for punishment

 (11)    Did you testify at trial? If yes, at what phaseof the trial did you testify?



(12)    Did you appeal from the judgment of conviction?

         B^yes                           • no

        If you did appeal, answer the following questions:

        (A)         What court of appeals did you appeal to? '**flj£ raESvfag COo'tu o^flQv^AlS" \WfoKJ ^
        (B)         What was the case number?       CYW W ODCllA - CXL
        (C)         Were you represented by counsel on appeal? If yes, provide the attorney's
                    name:




        (D)         What was the decision and the date of the decision? TvCLM. (LQOvCx QtaAksaU OW lVb\ VS

(13)    Did you file a petition for discretionary review in the Court of Criminal Appeals? "TVtlS IS

        •     yes                        D no            ,
                                                       Ml*
        If you did file a petition for discretionary review, answer the following questions:

        (A)         What was the case number?          M/A
        (B)         What was the decision and the date of the decision?     bJk

(14)    Have you previously filed an application for a writ of habeas corpus under Article
        11.07 of the Texas Code of Criminal Procedure challenging this conviction?

        Dyes                M\k         Dno
        If you answered yes, answer the following questions:

        (A)         What was the Court of Criminal Appeals' writ nnmhpr?        M \ rC
           (B)      What was the decision and the date of the decision?          N y^
           (C)      Please identify the reason that the current claims were not presented and
                    could not have been presented on your previous application.


                            U$                        :



(15)   Do you currentlyhave any petition or appeal pending in any other state or federal
       court?


       •     yes                        1v no

       If you answered yes, please provide the name of the court and the case number:


                                Mik.
(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       any final felony conviction, including state jail felonies)

       •    yes                         •   no
                                                      A/A
       If you answered yes, answer the following questions:

       (A)         What date did you present the claim?
                                                          i


       (B)         Did you receive a decision and, if yes, what was the date of the decision?


                                                      MlL
       If you answered no, please explain why you have not submitted your claim:

                                                  4
                                       <^

(17)   Beginning on page 6, stateconcisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour groundsand briefsummary ofthefacts havenot been
       presented on theform application, the Court will notconsider yourgrounds.
       If you have more than four grounds, use pages 14 and 15of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a
       memorandum of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.
              GROUND ONE: ^t&ClSaJ^L fcWift^teiKX- C**&( AdbJ^O lx\> Ot5C4£fIaO ^ fc€YHX»Ma V\l<.

              IMtoGidLfc {jDuA^tidA'TlW^ k C0AJ^l^^1-iA.\_ ITM'fmjfVNArAK'S X^TXtf>o*M.b>\TVtelt£ LOAS
            ,X.iU<M>£ct(.-*eArf XddSJbtkJCL "Co Q>\UU}tao<LA--\€ "X^ C£>M^lLTy£tfriA\_ 3jO«ML-fYvAN*\


              FACTS SUPPORTING GROUND ONE:

OK) ^Ca Qs qX <&£ L^<?oNS£ X(W f^L feauflX Qg f-XLlJim.MP^ kto&kvk mfrLOrtgo ^hlA< offXtJeoA
A>SX> wot 4foQ \ttfc Qi\vL ^A^Q__ojj_,A.,;<\\[Lk^'LC- \i-ioU>ec«>M , ~kiK SkftrfjN ,q.m ,r^^-^tfL^_A
frflMfitaSflXlM. T^Mli)ftjf\AM-r lAA-\ -1vA£ U^si U^/l£ Xxl^-l/ivi 1b 3utt£VAM=£ AM.Gcrc-3.Cb, "^jpfrv "\\fe CX .

vNXMSMb -\V£ XfrAffljL feifog . \yjfc, X^ tl£lVbc>lMbl£ 4oi£Ax3oA -y\Ur A Qv3lho.M 3s MIoLATlal* tOT

v\<v<ia)UHQAg ^At^XA/Vf, lavX^K) ijomhlh£ft umvv 5b«-lO*M Im^l^C^ X<inrt\ -rxAft^ XAcaV,

\jjr*\x_ fo£ ejtc^fttaep :ln Qaasvo^i Iterant ^v& vaQ$XvLAm< KvU^&b XV^c Xri^rtvPsaMsi Xto™

vaiOO \NNL<1£ •to&.mVvr ^o &K&fcML& fc&Qjo -tv\M *^C\A Pt\JLgkAffrfo>te> ^6LXtt 0TVA£{L TvUti Li.
^"^^^J^AMtCLXJ^ 'bfrTfr ^K\<£oa& Uk«\£g> feXkAHO U)AA.lXe) jo ..QviQfxWif _>, \l£\JD _0L


XtD<\£ frfSAVLfc. "lAAfrOCLm ftrr-VQCv) X\W(\ ii.1. , \\SM.«*»K . Xm \jutitf3Le 1^ CLgV^A^b-SVS^v kNQ
 •\ajO L^v^^ixntt l\^ vkfa^vA (Le\j^kW ^Kcfefls. ^£iaoiRxi'yi\AArita CU\.xMA\Jcc>t d(L&a^^
   bLe(lI-l.-bcO kctv)M. tAft£i v^OMvaov-, 0(L NVAAjMafcmcJJf CMftl iVfc (kA)<qLA^AiQ> AAift <>€toMC> XAoftja XO Qoadfr
_3& X&vlfifcv .^cftv^AfC X\)A< XvM A(L\>d£fl \\Aft> \Ui^\±.v^bfc Q? <V\ecDA.'\xUyMA>t>- I MAiriM \L ^fAV€ ^S.^ S.Ui. IA
?#A >"b<& 1-fflL, e*L felP, \c\&%^. IWldjii^A \h <jfov£ SA Sik. 2A iX£u ml-feu Cil ftor. raft. TUe <YNefl.s ^nae^^

£\)#vi if vv€ iAttu*> ex -rvVc CoMtftAfoXMab Xti^NLt . I OAvfe u. SrATt to*H £aK 1A W\ •1X3- Cm. t(L.AJP. t<?£2))%
'^fefej£&folojo tAgkNfe \N\oft£ -T\\ftA) feg^k uAXj&q£ -T\& Aeexou -x^ V. X^_j^i0uNSfe^^5(g{^^^


\)e»*&hH-ixM <WQ (LOA^OL o? ttt£ vUct ^AA^fcfc Tft£ (WttL>fel*m& X* <Q0UO ^^y CAN»i)<3e__CQA'CUJO^ TUAT A£ VUO
£Lk/OuA£e>ta€ Oft. coN«toL CM&L T\A£ CouftAOvMyM UM\£&-TVte&e Aflg frafrV\Io)JAl. XNBfcPeOft/UrT £Actb (XL C^ILvjwMAaIC^S
Xo k^rXftJCYfr^LH Iia)M &<A "vb ~fr& coKnat^AVb. I V\e<lA)tioft M.. 'btAt^ XftX3>.^JIA_itog>.-,4o<*-U> LfGt.. Cfl-.Qffv
WtolXlfAiaS \J. SA-ft. X\\o W.akX\D^(.ft-i.UL.ftCP. V\QAoXl k/SwoooAi 0-. frtATc , ^H\o b.UkU <Xn >ifclo ,

 Ofi_ ib Oct tA» Xuivy^g flrattfrso^ Or-cn£ kcaftg) . C\ooi«cmM ^&faY4 Mift d-x<mj,X\-3CAMC£s> <\\osr LSA)\L-rOrg ftca>yeo To




^la.l lfai\\T;(bXrr C\ X>\c Qoclct teQattt '3^^cuafa -tu<Vt fe^ft^AJbg oOcAi€e> -X^,^>^t'^^-QQ^^^^^^-^-^--'^^ ^juM
CWJ X'ttfCv V>£\QtfV3fe^> % fafefljuftB£ x AAiO^ -(OU^ (\0Py\lAAjT Tb i\AQua "1U£ WXa.ste'l hSS A0PUC*A)t ^Jboogft -cVgr <\toM€S . IW&
-CA^ o.M ^». l_r*_:W£ fl^bgo?^ (y <^ fAXg ae Cd3.ftflJM AQOwttK (L€CQftQ (^a€afa -CV^v M^.-ngW_Ufr 64^u
<\X£.-i VAiex <b -cm CM- tvr Trtg: ca(L A&UIA&6 Xot£> APeeA-AAj-r to vVcujc^ -t\k£ (VtoM^. -ro flj^tor^<Lifl\ A0?€aA<v)r




m^V-t MPeiAjcEK' ^£^ G:tj3.i_-C-{ TU/A.CU »,u_ •tvVfc ujw-lv.^    9ae<uo^fae juAb-CV^: ON6: Ui\A<^ -tola Aa>£UJU>r aU^be oiAh»
IV\ojyH VAfre £AiAii (Lomg^dX fA^rC. "bam fttot, <. ^b^> o>j ^^w ft^eo^s ^foci 1 vQLli-€n£PO'o<N -rovA AP^llavT
-to 4iAo^ tv^e WtoXet t UjQ Qfl vto 1 gtvM&'lX fa           W£r<b\a tVv^ CvcCgiLAAJ-f to &va.u^ <x\fe (WoM^H <o fL<Art^LSA7